Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filled on 11/3/2020 has been entered.

Response to Arguments
Applicant’s arguments regarding the 103 rejection of the amended claims have been considered and they are not persuasive.  As indicated in the new office action, Krishan discloses wherein sizes of the network segments are less than a predetermined threshold, and wherein the predetermined threshold is based on a number of APs over which to execute the RRM optimization algorithm (page 39, col. 1, 3rd para.,  page 40, col. 1, 3rd para.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (WO 2014176503, cited via IDS) in view of Lou (US20160198350) further in view of Jersenius (CN 102742347) further in view Krishnan (Efficient clustering algorithms for self-organizing wireless sensor networks; Ad Hoc Networks 4 (2006) 36-59, cited via IDS).
Regarding claim 1, Lord discloses a method in a self-organizing network, SON, manager node of providing scalable radio resource management, RRM, in a wireless local area network, WLAN (figs. 2 and 5, RRM, WLAN, [0060]), the method comprising: 
receiving radio frequency (RF) scan data and (figs, 7-8, [0054-55][0062-65][0088], receives measurement or scan data from AP; the measurement data may include throughput, packet error rate and the like. Cloud management dynamically adapts the load balancing, based on the loads at different AP (must have received from each of those APs), can avoid highly loaded AP by connecting to a less loaded AP. The system periodically updates/adjusts/optimizes the parameters. Here, the load is used for reconfiguring the system at next time interval, therefore, it can be implicitly considered as the predicted load);  
creating network segments of limited sizes based on the RF scan data associated with each AP (figs, 7-9, [0055][0065],  create local neighborhoods for local optimization; dividing the APs into a plurality of local segments), and 
([0054-55][0062-65][0088], periodically updates the parameters based on the measurements received periodically).
Even though Lord discloses division of time for different usage, Lord does not explicitly disclose the RRM algorithm is executed in an RRM slot. 
Lou discloses the RRM algorithm is executed in an RRM slot (Lou, [0079][0080], may assign periodic RRM report slots which may be utilized by MMAPs to send RRM reports periodically. Here, the report slot can be used to execute the algorithm and report; the slot can be used for load balance reporting, which includes optimization solution after execution).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Lord with the teachings given by Lou. The motivation for doing so would have been to control transmission in the cluster based on the report. 
As indicated earlier, the cloud manager re-optimizes based on the load reported by the APs, Lord and Lou implicitly disclose the load is the predicted load. To further clarify this, Jersenius explicitly discloses the re-optimization can be conducted based the estimated or predicted load (Jersenius, [0008], a large area comprising a plurality of cells has been configured to support multiple user equipment based on load estimation in the region in the one period. When the predicted load in the network changes, the network reconfigures the size of the region for the next period).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Lord and Lou with the teachings given by Jersenius. The motivation for doing so would have been to control transmission in the cluster based on the load at each APs. 
Lord, Lou and Jersenius do not explicitly disclose wherein sizes of the network segments are less than a predetermined threshold, and wherein the predetermined threshold is based on a number of APs over which to execute the RRM optimization algorithm;
Krishan discloses wherein sizes of the network segments are less than a predetermined threshold, and wherein the predetermined threshold is based on a number of APs over which to execute the RRM optimization algorithm (Krishan, section 2.1-2.2, page 39, col. 1, page 40, col. 1, our approach guarantees an upper bound (a predetermined threshold) on the number of nodes per cluster; the size of a cluster is the number of nodes belonging to it. The bound on the maximum cluster size is B, where B is smaller than n; where n is the number of APs. The upper bound B being less than n indicates that B is based on the number of APs or n).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Lord, Lou and Jersenius with the teachings given by Krishnan. The motivation for doing so would have been to provide a clustering methodology that scales to large network. 
Claim 7 is rejected same as claim 1 noting that Lord discloses various modules, memory and processing unit (fig. 2, 4, 7).

Regarding claim 4, Lord, Lou, Jersenius and Krishnan disclose the method of Claim 3, wherein the predetermined threshold is based on an amount of time between successive RRM time slots (Krishnan, Abstract, section 2.1, resource constraints or specific network architectures often impose limits on the cluster size. Here, resource constraints may include an amount of time between time slots). The motivation of combination is same as claim 2.
Claim 10 is rejected same as claim 4.

Regarding claim 5, Lord, Lou and Jersenius disclose the method of Claim 1, wherein the SON manager node is a cloud server (figs. 2 and 7, cloud management or server).
Claim 11 is rejected same as claim 5.

Regarding claim 6, Lord, Lou and Jersenius disclose the method of Claim 5, wherein the cloud server interfaces with: a configuration interface configured to transmit operating parameters to APs; and a data interface configured to receive the RF scan data from the APs (figs. 2 and 7, [0055]).
Claim 12 is rejected same as claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474